COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



RICHARD GOMEZ,


                            Appellant,

v.


THE OFFICE OF THE ATTORNEY
GENERAL OF TEXAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00294-CV

Appeal from the

383rd Judicial District Court

of El Paso County, Texas 

(TC# 2002CM7903)


MEMORANDUM  OPINION

	Richard Gomez attempts to appeal from the trial court's ruling holding him in contempt
of court, and sentencing him to 90 days imprisonment.  Finding that the trial court has not
entered a final, appealable order in this case, we dismiss the appeal for lack of jurisdiction.
	The trial court held Mr. Gomez in contempt on September 23, 2008.  Mr. Gomez filed a
notice of appeal on October 2, 2008.  There is no record that a final, appealable order has been
entered by the trial court.
	Appellate courts generally have jurisdiction over final judgments, and such interlocutory
orders as the Legislature deems appealable.  See Tex.Civ.Prac.&Rem.Code Ann. § 51.012 and
§ 51.014 (Vernon 2008); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex.App.--El Paso 1997, no pet.). 
This Court lacks jurisdiction to consider a contempt order on direct appeal.  See Vernon v.
Vernon, 225 S.W.3d 179, 180 (Tex.App.--El Paso 2005, no pet.).  Given the absence of a final,
appealable order in this case, we dismiss the appeal for lack of jurisdiction.



November 6, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.